Title: Lines Copied from Tristram Shandy by Martha and Thomas Jefferson, [before 6 September 1782]
From: Jefferson, Martha Wayles Skelton,Jefferson, Thomas
To: 

 
        
          Time wastes too fast: every letter
          I trace tells me with what rapidity
          life follows my pen. The days and hours
          of it are flying over our heads like
          clouds of windy day never to return—
          more every thing presses on—and every
          time I kiss thy hand to bid adieu, every absence which
          follows it, are preludes to that eternal separation
          which we are shortly to make!
        
      